Citation Nr: 0526613	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-22 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating higher than 10 percent for rheumatic 
heart disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
November 1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO confirmed 
and continued a 10 percent evaluation for rheumatic heart 
disease.


FINDING OF FACT

The veteran's rheumatic heart disease is no more than 
minimally symptomatic; any cardiomegaly now present is not 
attributable to his rheumatic heart disease (rather, to his 
coronary artery disease, which is not service connected and 
unrelated to his rheumatic heart disease); and the rheumatic 
heart disease does not result in loss of workload capacity 
that can be measured in metabolic equivalents ((METs), 
multiples of resting oxygen uptake).  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for rheumatic heart disease.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this particular case at hand, VA notified the claimant by 
letter dated in November 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He also was advised that it was his responsibility 
to provide a properly executed release (e.g., a VA Form 21-
4142) so that VA could request medical treatment records from 
private doctors.  Further, the rating decision appealed and 
the statement of the case (SOC) and supplemental statement of 
the case (SSOC), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified the 
claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records also 
were obtained from private doctors.  The vetera was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He also was advised what evidence VA 
had requested and notified in the SOC and SSOC what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Note also that the November 2002 VCAA letter from the RO 
advising the veteran of his rights and responsibilities in 
VA's claims process predated the RO's December 2002 decision 
initially adjudicating his claim.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in Pelegrini II.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  



Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

A 30 percent rating is warranted for valvular heart disease 
(including rheumatic heart disease) where a workload of 
greater than 5 METs but no greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope or; continuous medication required.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000.

Note (1):  Evaluate cor pulmonale, which is a form of 
secondary heart disease, as part of the pulmonary condition 
that causes it.

Note (2):  One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.

Analysis

Service connection was granted for rheumatic heart disease 
effective November 1943 and a 30 percent evaluation was 
initially assigned.  A 10 percent evaluation has been in 
effect since August 1954.  

Service medical records disclose that the veteran was 
hospitalized for treatment of valvular heart disease with 
mitral insufficiency.  A systolic murmur of varying intensity 
was heard, consistent with Grade 1 to Grade 2 valvular heart 
disease.  



On an initial VA examination in November 1943, the heart was 
found to be enlarged downward so that the point of maximal 
impulse was in the sixth interspace, one inch external to the 
mid-clavicular line.  A systolic murmur was heard at the 
apex, not transmitted.  There was a soft blowing.  The 
diagnosis was valvular heart disease, myocardial 
insufficiency, Class II.  There was no significant change on 
VA examination in November 1945.

VA examination in October 1948 revealed the heart to be 
essentially normal in size, by chest X-ray.  An EKG showed a 
tendency to right axis deviation; however, on the whole, the 
results were within normal limits.  There was a soft Grade 1 
- Grade 2 apical systolic murmur that was slightly 
transmitted towards the axilla.  There was no diastolic 
murmur and no murmurs over the base of the heart.  The 
assessment was that the veteran had minor symptoms of 
myocardial insufficiency, secondary to valvular lesions.  He 
had symptoms of rheumatic fever.  VA examinations in May 1954 
and May 1956 were essentially unchanged.

On more recent VA examination in August 1995, the diagnoses 
were:  status post rheumatic fever with rheumatic heart 
disease, coronary artery insufficiency with secondary angina, 
hypertension, vertebrobasilar insufficiency, and 
peripheral vascular disease.  

In view of the veteran's complicated medical history, the RO 
sought a specialist cardiology opinion from a physician as to 
whether the veteran's arteriosclerotic heart disease was a 
progression of his service-connected rheumatic heart disease, 
or if instead it was a separate, dissociated disease entity.  
And to facilitate the opinion, the RO provided the examiner 
with the veteran's claims file.  

A memorandum from a VA physician, dated in March 1996, 
responded to the RO's request for medical opinion.  The 
physician observed there was no indication the veteran 
currently has evidence of rheumatic heart disease, yet he did 
appear to have coronary artery disease.  



VA echocardiography was performed in January 1999.  There was 
no evidence of any rheumatic involvement.  

The RO again requested a cardiology opinion from a VA 
physician.  It again sought clarification as to whether the 
veteran's arteriosclerotic heart disease was a progression of 
his service-connected rheumatic heart disease, or if instead 
it was a separate, dissociated disease entity.  

A VA cardiology examination was performed in September 2001 
in response to the RO's request for a specialist medical 
opinion.  The examiner stated the claims file was reviewed.  
Clinical inspection was performed.  Also, the examiner 
referenced the results of the echocardiogram performed in 
January 1999 and the results of a chest X-ray and an EKG 
performed in September 2001.  A score of 1.5 - 2. METs was 
recorded.  The assessment was that the veteran had rheumatic 
heart disease by history, but currently had no major valvular 
abnormalities.  It was found that his cardiac disease was 
currently related to coronary artery disease and unrelated to 
his service-connected rheumatic heart disease.  

In an addendum note, the physician made further observations 
about the veteran's heart disease.  He said the veteran 
unquestionably has heart enlargement.  He said the veteran 
also has extensive coronary artery disease and a well-
documented past history of myocardial infarction (i.e., heart 
attack).  As well, he has cardiomyopathy related to coronary 
artery disease and past myocardial infarction.  This examiner 
went on to point out there are no residuals of the past 
rheumatic heart disease.  

Medical records, dated from November 2000 to May 2002, were 
received from Charlton Memorial Hospital, Miriam Hospital and 
James G. Fingleton, M.D.  These records concern the veteran's 
evaluation and treatment for peripheral arterial occlusive 
disease.  As well, a chest X-ray showed heart enlargement.  


An EKG showed a defect consistent with a prior infarct.  Dr. 
Fingleton, in an August 2002 statement, mentioned that a 
chest X-ray showed the veteran's heart was mildly enlarged, 
consistent with coronary artery disease and mild congestive 
heart failure.  

A VA cardiac examination was performed in November 2002.  The 
examiner stated the claims file was reviewed.  He noted the 
veteran had undergone coronary bypass surgery in 1996.  
Findings on current clinical evaluation were recorded.  
The assessment was that the veteran's valvular heart disease 
was stable and not progressing.  Rather, observed the 
examiner, the veteran's worsening cardiac condition was from 
coronary artery disease.  Also, it was stated that his 
coronary artery disease neither caused nor was related to his 
service-connected valvular heart disease.  The examiner 
remarked that no stress test was done because the veteran's 
cardiac morbidity was caused by a nonservice-connected 
component.

Dr. Fingleton, in a statement dated in April 2004, remarked 
that he did not believe the veteran's coronary artery disease 
was completely unrelated to his service-connected rheumatic 
heart disease.  He pointed out that determining how much of 
the veteran's cardiomyopathy was due to rheumatic heart 
disease and how much to coronary artery disease was difficult 
to state, other than to note that he had cardiomegaly prior 
to his operation, and prior to the development of coronary 
artery disease, and therefore, it should be assumed that 
cardiomegaly was due to his rheumatic heart disease.  He also 
observed that that the veteran's rheumatic heart disease 
affected flow dynamics, cardiac filling, and coronary artery 
perfusion pressure, all factors that might also have 
contributed to his coronary artery disease.

In view of Dr. Fingleton's opinion concerning the possible 
relationship between the veteran's service-connected 
rheumatic heart disease and his coronary artery disease, the 
RO sought yet another cardiology opinion to determine whether 
the veteran's coronary artery disease could be considered to 
have been caused or aggravated by his service-connected 
rheumatic heart disease.



A VA cardiology examination was performed in May 2004 in 
response to the RO's request for this specialist's medical 
opinion.  The designated examiner stated the claims file was 
reviewed.  His clinical findings were recorded.  An EKG 
showed sinus rhythm with first degree atrioventricular block, 
and there was complete right bundle branch block, as well as 
nonspecific ST-T abnormalities.  In summarizing his objective 
clinical findings, this examiner stated that he found 
absolutely no relationship between the veteran's coronary 
artery disease and his service-connected rheumatic heart 
disease.  This examiner also said he found no evidence of any 
significant valvular disease that would have any significant 
impact on the veteran's functional status, and even so, the 
examiner believed it was hard to draw a connection between 
the veteran's rheumatic heart disease and his coronary artery 
disease.

VA medical records, dated from January 2001 to May 2004, list 
the veteran's cardiovascular conditions as coronary artery 
disease, peripheral vascular disease, and hypertension.  
There was no reference to evaluation or treatment of any 
current manifestations of rheumatic heart disease.

The totality of the medical evidence mentioned shows the 
veteran experiences significant functional impairment from 
heart disease.  Indeed, in recent years, it was found that 
his workload capacity was severely compromised, having been 
measured at 1.5 - 2 METs.  Service connection has been in 
effect for his rheumatic heart disease for over 60 years, 
effectively since his discharge from the military in November 
1943 during World War II.  He later developed coronary artery 
disease.  Service connection is not in effect for coronary 
artery disease, so only impairment attributable to his 
rheumatic heart disease may be considered in evaluating the 
severity of his rheumatic heart disease.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be 
able to distinguish, by competent medical opinion, the extent 
of the veteran's symptoms and resulting functional impairment 
that is attributable to conditions related to his service in 
the military, from that which is not).



Crucial to evaluating the extent of functional impairment 
from service-connected rheumatic heart disease is determining 
the extent, if any, to which rheumatic heart disease now 
contributes to the veteran's cardiac disease and, 
incidentally, whether there is a demonstrated relationship 
between the service-connected rheumatic heart disease and 
later appearing coronary artery disease.  According to the 
holding in Mittleider, if the coronary artery disease is 
shown to be a progression of the service-connected rheumatic 
heart disease, or cannot otherwise be disassociated from it, 
then any impairment from the coronary artery disease, too, 
would be considered in determining the veteran's overall 
disability from heart disease.

The preponderance of the medical evidence of record, however, 
indicates the vast majority - if indeed not all - of the 
veteran's current cardiovascular dysfunction is from his 
coronary artery disease, not his service-connected rheumatic 
heart disease.  Moreover, the preponderance of the medical 
evidence currently on file also indicates his service-
connected rheumatic heart disease has not chronically 
aggravated his coronary artery disease.  So there is no 
secondary relationship between these two conditions, either.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A review of the record on appeal discloses that VA 
adjudicators have on three separate occasions sought and 
obtained a specialist's medical opinion regarding the 
relationship, if any, between the veteran's service-connected 
rheumatic heart disease and his coronary artery disease.  And 
in all three instances, it ultimately was found that 
virtually all functional impairment he now experiences from 
cardiac disease is attributable to his coronary artery 
disease, not to his 
service-connected rheumatic heart disease (which is 
essentially asymptomatic).  Each examiner's assessment was 
reached after reviewing his claims file, for his pertinent 
medical history.  As well, the two most recent opinions were 
supported by references to various details of his medical 
history, including the results of several diagnostic imaging 
tests to determine the nature and extent of his heart 
disease.  



The Board is well aware of Dr. Fingleton's April 2004 
statement that the veteran has heart enlargement or 
cardiomegaly attributable to his service-connected rheumatic 
heart disease rather than to his coronary artery disease.  In 
this regard, this physician emphasized that cardiomegaly was 
present before the development of the coronary artery 
disease.  But that notwithstanding, the Board finds it 
especially noteworthy that Dr. Fingleton, in an earlier 
August 2002 statement, remarked that mild heart enlargement 
- observed on chest X-ray, was consistent with 
coronary artery disease (without mentioning any associated 
impairment, functional or otherwise, from the rheumatic heart 
disease).  So for him to now claim something entirely 
different lessens the overall probative value of his medical 
judgment in comparison to the three opposing opinions from 
the VA physicians.

The Board realizes Dr. Fingleton has treated the veteran for 
a number of years and that he is a thoracic and 
cardiovascular surgeon - so, like the VA doctors 
who commented on the merits of this case, a specialist in the 
particular branch of medicine at issue.  But there is no 
requirement that additional evidentiary weight be given to 
the opinion of a physician who treats a veteran; courts have 
repeatedly declined to adopt a "treating physician rule").  
See, e.g., White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 
Vet. App. 169 (1993).

Dr. Fingleton's April 2004 statement is supported by reasons 
and bases.  At the same time, though, the reports of the two 
most recent VA cardiology examinations are also supported by 
a rationale.  Additionally, and quite significant, the 
reports of the VA cardiology examiners were informed by 
claims file review, a review that afforded them a 
longitudinal look back over the veteran's entire medical 
history, a period of about 60 years.  These VA examiners, 
then, had a more thorough and far-ranging picture of the 
veteran's cardiac conditions than did Dr. Fingleton, 
even having personally treated the veteran.  Cf., Black v. 
Brown, 5 Vet. App. 177, 180 (1993); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).



Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In this case, although 
the Board recognizes that Dr. Fingleton and the VA examiners 
provided medical opinions supported by a rationale, the VA 
examiners had the benefit of a much more comprehensive 
medical history than did Dr. Fingleton.  On balance, their 
opinions attributing cardiomegaly and active manifestations 
of current heart disease to coronary artery disease - rather 
than to the service-connected rheumatic heart disease, are 
entitled to considerably more probative weight than is the 
opinion of Dr. Fingleton to the contrary.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

The evidence, as a whole, shows that service-connected 
rheumatic heart disease has remained essentially asymptomatic 
over the past several years, and in particular, over the 
specific period that is the subject of this appeal.  On the 
current record, the one documented METs score expressing 
workload capacity depicts functional impairment attributable 
exclusively to the coronary artery disease, which, again, 
is not service connected.  As well, the overwhelming weight 
of the medical evidence demonstrates that cardiomegaly, shown 
by chest X-ray, also is attributable to the coronary artery 
disease, not to the service-connected rheumatic heart 
disease.  

In order to be entitled to a rating higher than 10 percent 
for the service-connected rheumatic heart disease, there must 
be objective evidence that it, not the unrelated coronary 
artery disease, limits workload to greater than 5 METs but no 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
Unfortunately, this has not been established.  



The veteran's representative alleges the VA cardiac 
examinations in November 2002 and May 2004 did not include 
stress testing, echocardiogram, EKG, or chest X-ray.  When in 
actuality, an EKG was performed in May 2004.  In any event, 
the November 2002 and May 2004 examiners determined, upon a 
review of the veteran's medical history and their clinical 
findings, that additional diagnostic testing was not 
indicated.  In fact, the November 2002 examiner specifically 
ruled out stress testing after concluding that it would 
merely provide information about the nonservice-connected 
coronary artery disease, not the condition at issue, the 
service-connected rheumatic heart disease.  Also, the 
November 2002 and May 2004 VA examiners reviewed the claims 
file and, consequently, were aware of the results of 
echocardiography and a chest X-ray that earlier had been 
performed.  In fact, earlier diagnostic studies effectively 
ruled out rheumatic heart disease as a component of the 
veteran's functional impairment from cardiac disease, so it 
appears the VA examiners concluded there was little value 
in performing further echocardiography or chest X-ray 
studies.  And this was entirely within their discretion, 
given the specific circumstances of this case.

For these reasons, the claim for a rating higher than 10 
percent for rheumatic heart disease must be denied because 
the preponderance of the evidence is unfavorable, meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The claim for a rating higher than 10 percent for rheumatic 
heart disease is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


